DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments, see page 10, lines 6-16, filed 29 June 2022, with respect to the 35 USC 112(b) rejection of claims 19 and 23 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 19 and 23 has been withdrawn since the claims have been clarified as depending from claim 1. 

3.	Applicant’s arguments, see page 10, line 17 to page 14, line 10, especially page 12, line 1 to page 13, line 19, filed 29 June 2022, with respect to the 35 USC 102 and 103 rejections of claims 1-16, 18-20, 23 and 24 have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections of claims 1-16, 18-20, 23 and 24 have been withdrawn. In particular, the Examiner agrees with Applicants that the prior art made of record does not teach or fairly suggest the membrane module of claim 1 wherein the adhesive part contains a cured product of an epoxy resin adhesive, wherein the epoxy resin adhesive contains an epoxy-group containing compound and an acid anhydride, and wherein the adhesive part satisfies at least one of the recited features.

Allowable Subject Matter

4.	Claims 1-16, 18-20, 23 and 24 are allowed.

Election/Restrictions

5.	This application is in condition for allowance except for the presence of claims 21, 22 and 25-51 directed to an invention non-elected with traverse in the reply filed on 8 November 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Conclusion

6.	This application is in condition for allowance except for the above noted formal matter regarding the presence of non-elected claims 21, 22 and 25-51.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
September 9, 2022